53 F.3d 347NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
In re KAPLAN.
No. 95-1003.
United States Court of Appeals, Federal Circuit.
April 18, 1995.
ORDER

1
Upon consideration of the JOINT MOTION FOR REMAND, it is


2
ORDERED that the motion in this case is granted, and that the decision of the Board of Patent Appeals and Interferences dated June 28, 1994, is vacated to the extent it affirmed the rejection of claims 118-120 and 131-136 under 35 U.S.C. Sec. 103.  The case is remanded to the Patent and Trademark Office for further proceedings not inconsistent with the decision of this Court in In re Lowry.


3
GRANTED.